Citation Nr: 1332422	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  00-06 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for weight loss, leg cramps, dizziness, and joint pains, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from January 1958 to January 1960 and from January 1991 to June 1991, including in the Southwest Asia Theater of operations from February 1991 to May 1991, the latter period while in the National Guard.  He also served in the National Guard from January 1972 to January 1978, including on periods of active duty for training from May 1972 to September 1972 and in July 1973, June 1974, July 1975, June 1976, and July 1977.

The claim comes before the Board of Veterans' Appeals (Board) on appeal of an August 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In December 2007, April 2010, February 2011, and March 2013, the Board remanded to the RO claims for service connection for, in pertinent part, weight loss, leg cramps, dizziness and joint pains, including as due to an undiagnosed illness.  The case is now returned for appellate review.  Unfortunately, for the reasons explained below, the case must again be remanded.

A review of the Virtual VA paperless claims processing system does not reflect any additional records that are not associated with the paper claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Prior to adjudicating the claim of entitlement to service connection for weight loss, leg cramps, dizziness and joint pains, including as due to an undiagnosed illness, additional development is necessary.  See 38 C.F.R. § 19.9 (2013).

By Remands dated in April 2010 and February 2011, the Board instructed the RO to afford the Veteran VA examinations in support of the claim for service connection for fatigue, weight loss, leg cramps, dizziness and joint pains, including as due to an undiagnosed illness.  The Board instructed the RO to ensure that the examiner offered an opinion as to whether any disability manifested by the fatigue, weight loss, leg cramps, dizziness and/or joint pains had its onset during active service, or is otherwise related to any in-service disease or injury.  The RO partially complied by affording the Veteran two VA examinations and obtaining an addendum opinion, but the reports of these examinations and the addendum opinion are inadequate to decide this claim. In each case, the examiner discussed only the Veteran's fatigue, not the other claimed conditions.  Later, the RO denied the claim on the basis that it had reviewed the treatment records, which show that the claimed conditions are due to other diagnosed disabilities.

Therefore, in March 2013, the Board remanded the case again.  The remand directives specifically note that the examiner was to determine whether the Veteran's claimed conditions were manifestations of undiagnosed illnesses or were otherwise related to the Veteran's service.

April 2013 DBQs (general medical examination and fibromyalgia) reflect review of the claims file and physical examination.  The fibromyalgia examiner noted that the Veteran's stiffness of the bilateral shoulder and knee could be related to fibromyalgia, to include tender points in the lower cervical region, trapezius muscle, and knee.  However, the examiner also determined that the Veteran did not meet the criteria for a fibromyalgia condition and had no symptoms of fibromyalgia.  Regarding other symptoms related to the knee/shoulder it was noted that these could be related to degenerative changes from aging.  It was noted that his weight loss could be related to COPD and his leg cramps, per the Veteran's history, could be related to his low back condition.  

These findings do not meet the standard of "at least as likely as not" but relate to mere possibilities, as the examiner used the language, "could be."  Therefore, the Board cannot rely on these opinions.  

A June 2013 independent medical specialist's opinion stated that it was less likely than not that the Veteran's claimed weight loss, leg cramps, dizziness, and joint pain were proximately due to service, to include an undiagnosed illness seen in Gulf War Veterans.  However, the medical specialist only addressed the symptoms of dizziness and losing weight in the opinion, which he attributed to the Veteran's symptoms of anxiety in service.  He then stated that these were not related to the Veteran's time in Saudi Arabia, although the Veteran is actually service-connected for an anxiety disorder.  The medical specialist appeared to also address the Veteran's complaints of chest pain and related this to his history of smoking; however, chest pain is not a symptom on appeal.  

A Board remand imposes upon VA a duty to ensure compliance with the terms of the remand.  When the RO fails to comply with the Board's directives, the Board must ensure subsequent compliance by returning the claims file for completion of the previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, because the examiner did not provide all requested information, an addendum opinion must be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the examiner who performed the April 2013 VA Gulf War examination and opinion addressing the Veteran's claimed symptoms.  If this examiner is no longer available to complete an addendum to his opinion, the Veteran should be scheduled for a new VA examination by a physician with the appropriate background to ascertain the origins or etiology of his weight loss, leg cramps, dizziness, and joint pains. Provide the examiner with the Veteran's claims file for review and ask the examiner to confirm in his written report that he conducted such a review.  

Specifically the examiner should consider the following:

(a)  That the Veteran fractured his right leg at the mid fibula during his first period of service in January 1959;  

(b)  During the April 1991 redeployment examination, it was noted that the Veteran had dizziness and fatigue due to a viral syndrome; and 

(c)  An August 1994 military examination record notes complaints of swollen or painful joints and dizziness or fainting spells.  It was noted that the Veteran had these complaints after returning from the Persian Gulf.

Following the review, the examiner should: 

a)  Note whether the Veteran has objective indications of weight loss, leg cramps, dizziness and/or joint pains;

b)  If so, opine whether these symptoms are due to a specific disease entity; 

c)  for each symptom found to be due to a specific disease entity, opine whether the entity is at least as likely as not (i.e., 50 percent probability or higher) etiologically related to the Veteran's period of active service; 

d)  for each symptom not shown to be due to a specific disease entity, indicate whether it is at least as likely as not (i.e., 50 percent probability or higher) represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, such as fibromyalgia, which is defined by a cluster of signs or symptoms; 

e)  If any symptom represents an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness, also describe the extent to which the illness has manifested; 

f)  Provide detailed rationale, with specific references to the record, for the opinions expressed; and 

g)  If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion. 

In providing answers to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

2.  Review the addendum opinion to ensure that it complies with these instructions.  If it does not, return it to the examiner for correction. 

3.  Readjudicate the Veteran's claim based on all of the evidence of record. If the benefit sought on appeal is denied, furnish the Veteran a supplemental statement of the case. 

4.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



